Appeal by the defendant from a judgment of the Supreme Court, Queens County (Joy, J.), rendered April 23, 1991, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the second degree (three counts), criminal possession of a weapon in the third degree (three counts), and resisting arrest (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, along with two accomplices, robbed a grocery store in Queens County. While leaving the store, they initiated a gun battle with the police, wounding an officer.
Contrary to the defendant’s assertions on appeal, the court did not improvidently exercise its discretion when it closed the courtroom during the testimony of an undercover police officer (see, People v Martinez, 82 NY2d 436; People v Kin Kan, 78 NY2d 54; People v Hinton, 31 NY2d 71, cert denied 410 US 911; People v Leybovich, 201 AD2d 670). Further, his sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Ritter, J. P., Copertino, Friedmann and Florio, JJ., concur.